PER CURIAM
Plaintiff, an inmate at the Snake River Correctional Institution, appeals a judgment dismissing a writ of habeas corpus. The trial court rejected plaintiffs argument that the Board of Parole and Post-Prison Supervision erred in extending his parole release date for two years and further assessed attorney fees against him in the amount of $475. Plaintiff appeals both the decision on the merits and the award of attorney fees. We reverse and remand.
On the merits, we conclude that plaintiff stated a claim for relief based on our analysis of the relevant statutes and administrative rules, as set forth in Peek v. Thompson, 160 Or App 260, 264-65, 980 P2d 178, rev dismissed 329 Or 553 (1999). Because we reverse on the merits, the attorney fee award also must be reversed.
Reversed and remanded with instructions to consider plaintiffs claim under the version of the administrative rule in effect at the time of his crimes.